 
EXHIBIT 10.1
 
STOCK RESTRICTION AND REGISTRATION RIGHTS AGREEMENT
 
THIS STOCK RESTRICTION AND REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is
made and entered into as of July 16, 2002, by and among CYTRX CORPORATION, a
Delaware corporation (the “Company”), and those shareholders of GLOBAL GENOMICS
CAPITAL, INC., a California corporation (“Seller”), appearing as signatories
hereto (each, an “Investor” and collectively, the “Investors”).
 
R E C I T A L S
 
WHEREAS, pursuant to the terms of an Agreement and Plan of Merger, dated as of
February 11, 2002 (as the same may be amended, the “Acquisition Agreement”), by
and among the Company, GGC Merger Corporation, a California corporation (“Sub”),
and Seller, Sub shall be merged with and into Seller (the “Acquisition”), with
the result that each of the outstanding shares of capital stock of Seller will
be converted into the right to receive shares of the common stock of the Company
(the “Company Common Stock”); and
 
WHEREAS, the Company has agreed, as a condition precedent to Seller’s
obligations under the Acquisition Agreement, to grant the Investors certain
registration rights; and
 
WHEREAS, the Company and the Investors desire to define such registration rights
on the terms and subject to the conditions herein set forth.
 
NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the parties hereby agree as follows:
 
1.  DEFINITIONS
 
As used in this Agreement, the following terms have the respective meanings set
forth below:
 
Commission:  shall mean the Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act;
 
Effective Date:  shall mean the date on which the Acquisition is consummated;
 
Exchange Act:  shall mean the Securities Exchange Act of 1934, as amended;
 
Holder:  shall mean any holder of Registrable Securities;
 
Initiating Holder:  shall mean any Holder or Holders who in the aggregate are
Holders of a number of Registrable Securities not less than the greater of (i)
thirty percent (30%) of the then outstanding Registrable Securities and (ii) One
Hundred Thousand (100,000) shares of Company Common Stock included in
Registrable Securities;



--------------------------------------------------------------------------------

 
Person:  shall mean an individual, partnership, limited liability company, joint
stock company, corporation, trust or unincorporated organization, and a
government or agency or political subdivision thereof;
 
Register, registered and registration:  shall mean a registration effected by
preparing and filing a registration statement in compliance with the Securities
Act (and any post-effective amendments filed or required to be filed) and the
declaration or ordering of effectiveness of such registration statement;
 
Registrable Securities:  shall mean (A) the shares of Company Common Stock (1)
issued to the Investors under the Acquisition Agreement or (2) issuable or
issued upon the exercise of Converting Options (as defined in the Acquisition
Agreement), and (B) any securities of the Company issued as a dividend or other
distribution with respect to, or in exchange for or in replacement of, the
shares of Company Common Stock referred to in clause (A); provided, that
Registrable Securities shall not include (i) securities which are registered for
sale under a registration statement that has become effective under the
Securities Act, (ii) such securities as are eligible for sale pursuant to Rule
144 (or any successor provision thereto) under the Securities Act (“Rule 144”),
or (iii) such securities as are acquired by the Company or any of its
subsidiaries;
 
Registration Expenses:  shall mean all expenses incurred by the Company in
compliance with Sections 3(a) and (b) hereof, including, without limitation, all
registration and filing fees, printing expenses, fees and disbursements of
counsel for the Company, blue sky fees and expenses and the expense of any
special audits incident to or required by any such registration (but excluding
the compensation of regular employees of the Company, which shall be paid in any
event by the Company);
 
Security, Securities:  shall have the meaning set forth in Section 2(1) of the
Securities Act;
 
Securities Act:  shall mean the Securities Act of 1933, as amended; and
 
Selling Expenses:  shall mean all underwriting discounts and selling commissions
applicable to the sale of Registrable Securities and all fees and disbursements
of counsel for each of the Holders.
 
2.  RESTRICTIONS ON TRANSFER
 
(a)  Prior to any proposed transfer of any Registrable Securities (other than
under the circumstances described in Section 3 hereof), the Holder thereof shall
give written notice to the Company of its intention to effect such transfer.
Each such notice shall describe the manner of the proposed transfer and, if
requested by the Company, shall be accompanied by an opinion of counsel
reasonably satisfactory to the Company to the effect that the proposed transfer
may be effected without registration under the Securities Act, whereupon such
Holder shall be entitled to transfer the Registrable Securities in accordance
with the terms of its notice. Each certificate or instrument transferred as
above provided shall bear the legend set forth in Section 2(b), except



2



--------------------------------------------------------------------------------

that such certificate or instrument shall not bear such legend if (i) such
transfer is in accordance with the provisions of Rule 144 (or any other rule
permitting public sale without registration under the Securities Act) or (ii)
the opinion of counsel referred to above is to the further effect that the
transferee and any subsequent transferee would be entitled to transfer such
Registrable Securities in a public sale without registration under the
Securities Act.
 
(b)  Each certificate evidencing Registrable Securities issued to any Holder in
connection with the Acquisition shall bear a legend in substantially the
following form:
 
“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR
ANY STATE SECURITIES ACTS AND MAY NOT BE TRANSFERRED OR OTHERWISE DISPOSED OF
UNLESS THEY HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 AND ANY
APPLICABLE STATE SECURITIES ACTS OR AN EXEMPTION FROM SUCH REGISTRATION IS
AVAILABLE.”
 
(c)  In the event that any Registrable Shares shall cease to be subject to the
restrictions on transfer set forth in this Agreement, the Company shall, upon
the written request of the Holder thereof, issue to such Holder a new
certificate evidencing such Registrable Shares without the legend required by
Section 2(b) hereof endorsed thereon.
 
3.  REGISTRATION RIGHTS
 
(a)  Requested Registration.
 
(i)  Request for Registration.    If the Company shall receive from an
Initiating Holder, at any time on or after the Effective Date and prior to the
second anniversary of the Effective Date, a written request that the Company
effect any registration with respect to all or a part of the Registrable
Securities, the Company will:
 
(A)  promptly give written notice of the proposed registration, qualification or
compliance to all other Holders; and
 
(B)  as soon as practicable, use commercially reasonable efforts to effect such
registration (including, without limitation, the execution of an undertaking to
file post-effective amendments, appropriate qualification under applicable blue
sky or other state securities laws and appropriate compliance with applicable
regulations issued under the Securities Act) as may be so requested and as would
permit or facilitate the sale and distribution of all or such portion of such
Registrable Securities as are specified in such request, together with all or
such portion of the Registrable Securities of any Holder or Holders joining in
such request as are specified in a written request received by the Company
within ten business days after written notice from the Company is given under
Section 3(a)(i)(A) above; provided that the Company shall not be obligated to
effect, or take any action to effect, any such registration pursuant to this
Section 3(a):



3



--------------------------------------------------------------------------------

 
(u)  If the Registrable Securities requested by all Holders (including the
Initiating Holder) to be registered pursuant to such request are less than five
percent (5%) of the Company Common Stock issued in the Acquisition to the
Investors;
 
(v)  If the Company shall have previously effected an underwritten registration
with respect to Registrable Securities pursuant to Section 3(b) hereof, the
Company shall not be required to effect any registration pursuant to this
Section 3(a) until a period of 90 days shall have elapsed from the effective
date of the most recent such previous registration;
 
(w)  If, upon receipt of a registration request pursuant to this Section 3(a),
the Company is advised in writing (with a copy to each Initiating Holder) by a
recognized national independent investment banking firm selected by the Company
that, in such firm’s opinion, a registration at the time and on the terms
requested would adversely affect any public offering of securities of the
Company by the Company (other than in connection with benefit and similar plans)
or by or on behalf of any stockholder of the Company exercising a demand
registration right (collectively, a “Company Offering”) with respect to which
the Company has commenced preparations for a registration prior to the receipt
of a registration request pursuant to this Section 3(a), the Company shall not
be required to effect a registration pursuant to this Section 3(a) until the
earlier of (i) 30 days after the completion of such Company Offering or (ii)
promptly after any abandonment of such Company Offering; provided, however, that
the periods during which the Company shall not be required to effect a
registration pursuant to this Section 3(a) together with any periods of
suspension under Section 3(g) hereof may not exceed 90 days in the aggregate
during any period of 12 consecutive months;
 
(x)  In any particular jurisdiction in which the Company would be required to
execute a general consent to service of process in effecting such registration,
qualification or compliance, unless the Company is already subject to service in
such jurisdiction and except as may be required by the Securities Act or
applicable rules or regulations thereunder;
 
(y)  After the Company has effected three (3) such registrations pursuant to
this Section 3(a) (in the aggregate for all Holders) and such registrations have
been declared or ordered effective; provided, that Holders shall not have the
right to request an underwritten registration pursuant to this Section 3(a) more
than one (1) time in any six-month period.
 
The registration statement filed pursuant to the request of the Initiating
Holders may, subject to the provisions of Section 3(a)(ii) below, include other
Securities of the Company which are held by Persons who, by virtue of agreements
with the Company, are entitled to include their Securities in any such
registration (“Other Stockholders”).



4



--------------------------------------------------------------------------------

 
(ii)  Underwriting.    If the Initiating Holders intend to distribute the
Registrable Securities covered by their request by means of an underwriting,
they shall so advise the Company as a part of their request made pursuant to
Section 3(a). If Other Stockholders request inclusion in any such registration,
the Holders shall offer to include the securities of such Other Stockholders in
the underwriting and may condition such offer on their acceptance of the further
applicable provisions of this Section 3. The Holders whose shares are to be
included in such registration and the Company shall (together with all Other
Stockholders proposing to distribute their securities through such underwriting)
enter into underwriting and related agreements in customary form with the
representative of the underwriter or underwriters selected for such underwriting
by the Initiating Holders and reasonably acceptable to the Company. Such
underwriting agreement will contain such representations and warranties by the
Company and such other terms and provisions as are customarily contained in
underwriting agreements with respect to secondary distributions, including,
without limitation, indemnities and contribution to the effect and to the extent
provided in Section 3(e) hereof and the provision of opinions of counsel and
accountants’ letters to the effect and to the extent provided in Section 3(d)
hereof, and the representations and warranties by, and the other agreements on
the part of, the Company to and for the benefit of such underwriters shall also
be made to and for the benefit of the Holders. The Company shall cooperate fully
with the Holders and the underwriters in connection with any underwritten
offering. Notwithstanding any other provision of this Section 3(a), if the
representative advises the Holders in writing that marketing factors require a
limitation on the number of shares to be underwritten, the securities of the
Company held by Other Stockholders shall be excluded from such registration to
the extent so required by such limitation. If, after the exclusion of such
shares, still further reductions are still required, the number of shares
included in the registration by each Holder shall be reduced on a pro rata basis
(based on the number of shares held by such Holder), by such minimum number of
shares as is necessary to comply with such request; provided, that there shall
be no reduction in the number of shares included in the registration by any
Holder until all shares of Other Stockholders have been excluded from such
registration. No Registrable Securities or any other securities excluded from
the underwriting by reason of the underwriter’s marketing limitation shall be
included in such registration. If any Other Stockholder who has requested
inclusion in such registration as provided above disapproves of the terms of the
underwriting, such person may elect to withdraw therefrom by written notice to
the Company, the underwriter and the Initiating Holder. The securities so
withdrawn shall also be withdrawn from registration. If the underwriter has not
limited the number of Registrable Securities or other securities to be
underwritten, the Company and officers and directors of the Company may include
its or their securities for its or their own account in such registration if the
representative so agrees and if the number of Registrable Securities and other
securities which would otherwise have been included in such registration and
underwriting will not thereby be limited.
 
(b)  Company Registration.
 
(i)  If the Company shall determine to register any of its equity securities
either for its own account or for the account of Other Stockholders, other than
a registration relating solely to benefit plans, or a registration relating
solely to a Commission Rule 145 transaction, or a registration on any
registration form which does not permit secondary sales or



5



--------------------------------------------------------------------------------

does not include substantially the same information as would be required to be
included in a registration statement covering the sale of Registrable
Securities, the Company will:
 
(A)  promptly give to each of the Holders a written notice thereof (which shall
include a list of the jurisdictions in which the Company intends to attempt to
qualify such securities under the applicable blue sky or other state securities
laws); and
 
(B)  include in such registration (and any related qualification under blue sky
laws or other compliance), and in any underwriting involved therein, all the
Registrable Securities specified in a written request or requests, made by any
Holder within ten (10) business days after the giving of the written notice from
the Company described in clause (i) above, except as set forth in Section
3(b)(ii) below. Such written request shall specify the amount of Registrable
Securities intended to be disposed of by a Holder and may specify all or a part
of the Holders’ Registrable Securities.
 
Notwithstanding the foregoing, if, at any time after giving such written notice
of its intention to effect such registration and prior to the effective date of
the registration statement filed in connection with such registration, the
Company shall determine for any reason not to register such equity securities
the Company may, at its election, give written notice of such determination to
the Holders and thereupon the Company shall be relieved of its obligation to
register such Registrable Securities in connection with the registration of such
equity securities (but not from its obligation to pay Registration Expenses to
the extent incurred in connection therewith as provided herein), without
prejudice, however, to the rights (if any) of Holders immediately to request
that such registration be effected as a registration under Section 3(a) hereof.
 
(ii)  Underwriting.    If the registration of which the Company gives notice is
for a registered public offering involving an underwriting, the Company shall so
advise each of the Holders as a part of the written notice given pursuant to
Section 3(b)(i)(A). In such event, the right of each of the Holders to
registration pursuant to this Section 3(b) shall be conditioned upon such
Holders’ participation in such underwriting and the inclusion of such Holders’
Registrable Securities in the underwriting to the extent provided herein. The
Holders whose shares are to be included in such registration shall (together
with the Company and the Other Stockholders distributing their securities
through such underwriting) enter into an underwriting agreement in customary
form with the representative of the underwriter or underwriters selected for the
underwriting by the Company or such Other Stockholders, as the case may be. Such
underwriting agreement will contain such representations and warranties by the
Company and such other terms and provisions as are customarily contained in
underwriting agreements with respect to secondary distributions, including,
without limitation, indemnities and contribution to the effect and to the extent
provided in Section 3(e) hereof and the provision of opinions of counsel and
accountants’ letters to the effect and to the extent provided in Section 3(d),
and the representations and warranties by, and the other agreements on the part
of, the Company to and for the benefit of such underwriters shall also be made
to and for the benefit of the Holders whose shares are to be included in such
registration. Notwithstanding any other provision of this Section 3(b), if the
representative determines that marketing factors require a limitation on the
number of shares to be underwritten, the Company shall so advise all holders of
securities requesting registration, and the number of shares of securities that
are entitled to be included in



6



--------------------------------------------------------------------------------

 
the registration and underwriting shall be allocated in the following manner:
The securities of the Company held by officers and directors shall be excluded
from such registration and underwriting to the extent required by such
limitation, and, if a limitation on the number of shares is still required, the
number of shares that may be included in the registration and underwriting by
each of the Holders and such Other Stockholders (other than Other Stockholders
who are exercising their demand registration rights under an agreement between
such Other Stockholders and the Company) shall be reduced, on a pro rata basis
(based on the number of shares held by such holder), by such minimum number of
shares as is necessary to comply with such limitation. In no event will the
shares requested for registration by the Company or by Other Stockholders who
are exercising their demand registration rights be reduced until all of the
shares requested for registration by the Holders and the Other Stockholders
(other than Other Stockholders who are exercising their demand registration
rights under an agreement between such Other Stockholders and the Company) are
excluded entirely from such registration. If any of the Holders or any officer
or director of the Company or Other Stockholder disapproves of the terms of any
such underwriting, he/she may elect to withdraw therefrom by written notice to
the Company and the underwriter. Any Registrable Securities or other securities
excluded or withdrawn from such underwriting shall be withdrawn from such
registration.
 
(c)  Expenses of Registration.    All Registration Expenses incurred in
connection with any registration, qualification or compliance pursuant to this
Section 3 shall be borne by the Company, and all Selling Expenses shall be borne
by the Holders of the securities so registered pro rata on the basis of the
number of their shares so registered; provided, however, that if, as a result of
the withdrawal of a request for registration by any of the Holders, as
applicable, the registration statement does not become effective, the Holders
and Other Stockholders requesting registration may elect to bear the
Registration Expenses (pro rata on the basis of the number of their shares so
included in the registration request, or on such other basis as such Holders and
Other Stockholders may agree), in which case such registration shall not be
counted as a registration pursuant to Section 3(a)(i)(B)(y).
 
(d)  Registration Procedures.    In the case of each registration effected by
the Company pursuant to this Section 3, the Company will keep the Holders, as
applicable, advised in writing as to the initiation of each registration and as
to the completion thereof. At its expense, the Company will:
 
(i)  keep such registration effective for a period of 90 days or until the
Holders, as applicable, have completed the distribution described in the
registration statement relating thereto, whichever first occurs;
 
(ii)  furnish to each Holder, and to any underwriter before filing with the
Commission, copies of any registration statement (including all exhibits) and
any prospectus forming a part thereof and any amendments and supplements thereto
(including all documents incorporated or deemed incorporated by reference
therein prior to the effectiveness of such registration statement and including
each preliminary prospectus, any summary prospectus or any term sheet (as such
term is used in Rule 434 under the Securities Act)) and any other prospectus
filed under Rule 424 under the Securities Act, which documents, other than
documents incorporated or deemed incorporated by reference,



7



--------------------------------------------------------------------------------

 
will be subject to the review of the Holders and any such underwriter for a
period of at least five business days, and the Company shall not file any such
registration statement or such prospectus or any amendment or supplement to such
registration statement or prospectus to which any Holder or any such underwriter
shall reasonably object within five business days after the receipt thereof; a
Holder or such underwriters, if any, shall be deemed to have reasonably objected
to such filing only if the registration statement, amendment, prospectus or
supplement, as applicable, as proposed to be filed, contains a material
misstatement or omission;
 
(iii)  furnish to each Holder and to any underwriter, such number of conformed
copies of the applicable registration statement and of each amendment and
supplement thereto (in each case including all exhibits) and such number of
copies of the prospectus forming a part of such registration statement
(including each preliminary prospectus, any summary prospectus or any term sheet
(as such term is used in Rule 434 under the Securities Act)) and any other
prospectus filed under Rule 424 under the Securities Act, in conformity with the
requirements of the Securities Act, and such other documents, including without
limitation documents incorporated or deemed to be incorporated by reference
prior to the effectiveness of such registration, as each of the Holders or any
such underwriter, from time to time may reasonably request;
 
(iv)  to the extent practicable, promptly prior to the filing of any document
that is to be incorporated by reference into any registration statement or
prospectus forming a part thereof subsequent to the effectiveness thereof, and
in any event no later than the date such document is filed with the Commission,
provide copies of such document to the Holders, if requested, and to any
underwriter, and make representatives of the Company available for discussion of
such document and other customary due diligence matters, and include in such
document prior to the filing thereof such information as any Holder or any such
underwriter reasonably may request;
 
(v)  make available at reasonable times for inspection by the Holders, any
underwriter participating in any disposition pursuant to such registration and
any attorney or accountant retained by the Holders or any such underwriter, all
financial and other records, pertinent corporate documents and properties of the
Company and cause the officers, directors and employees of the Company to supply
all information reasonably requested by the Holders and any such underwriters,
attorneys or accountants in connection with such registration subsequent to the
filing of the applicable registration statement and prior to the effectiveness
of the applicable registration statement;
 
(vi)  use commercially reasonable efforts (x) to register or qualify all
Registrable Securities and other securities covered by such registration under
such other securities or blue sky laws of such States of the United States of
America where an exemption is not available and as the sellers of Registrable
Securities covered by such registration shall reasonably request, (y) to keep
such registration or qualification in effect for so long as the applicable
registration statement remains in effect, and (z) to take any other action which
may be reasonably necessary or advisable to enable such sellers to consummate
the disposition in such jurisdictions of the securities to be sold by such
sellers, except that the



8



--------------------------------------------------------------------------------

 
Company shall not for any such purpose be required to qualify generally to do
business as a foreign corporation in any jurisdiction where it is not so
qualified, or to subject itself to taxation in any such jurisdiction, or to
execute a general consent to service of process in effecting such registration,
qualification or compliance, unless the Company is already subject to service in
such jurisdiction and except as may be required by the Securities Act or
applicable rules or regulations thereunder;
 
(vii)  use commercially reasonable efforts to cause all Registrable Securities
covered by such registration statement to be registered with or approved by such
other federal or state governmental agencies or authorities as may be necessary
in the opinion of counsel to the Company and counsel to the Holders of
Registrable Securities to enable the Holders thereof to consummate the
disposition of such Registrable Securities;
 
(viii)  subject to Section 3(g) hereof, promptly notify each Holder of
Registrable Securities covered by a registration statement (A) upon discovery
that, or upon the happening of any event as a result of which, the prospectus
forming a part of such registration statement, as then in effect, includes an
untrue statement of a material fact or omits to state any material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading, (B) of the
issuance by the Commission of any stop order suspending the effectiveness of
such registration statement or the initiation of proceedings for that purpose,
(C) of any request by the Commission for (1) amendments to such registration
statement or any document incorporated or deemed to be incorporated by reference
in any such registration statement, (2) supplements to the prospectus forming a
part of such registration statement or (3) additional information, or (D) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction or the initiation of any proceeding for
such purpose, and at the request of any such Holder promptly prepare and furnish
to it a reasonable number of copies of a supplement to or an amendment of such
prospectus as may be necessary so that, as thereafter delivered to the
purchasers of such securities, such prospectus shall not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading;
 
(ix)  use commercially reasonable efforts to obtain the withdrawal of any order
suspending the effectiveness of any such registration, or the lifting of any
suspension of the qualification (or exemption from qualification) of any of the
Registrable Securities for sale in any jurisdiction;
 
(x)  if requested by any Initiating Holder, or any underwriter, promptly
incorporate in such registration statement or prospectus, pursuant to a
supplement or post effective amendment if necessary, such information as the
Initiating Holder and any underwriter may reasonably request to have included
therein, including, without limitation, information relating to the “plan of
distribution” of the Registrable Securities, information with respect to the
principal amount or number of shares of Registrable Securities being sold to
such



9



--------------------------------------------------------------------------------

 
underwriter, the purchase price being paid therefor and any other terms of the
offering of the Registrable Securities to be sold in such offering and make all
required filings of any such prospectus supplement or post-effective amendment
as soon as practicable after the Company is notified of the matters to be
incorporated in such prospectus supplement or post effective amendment;
 
(xi)  furnish to the Holders, addressed to them, an opinion of counsel for the
Company, dated the date of the closing under the underwriting agreement, if any,
or the date of effectiveness of the registration statement if such registration
is not an underwritten offering, and use commercially reasonable efforts to
furnish to the Holders, addressed to them, a “cold comfort” letter signed by the
independent certified public accountants who have certified the Company’s
financial statements included in such registration, covering substantially the
same matters with respect to such registration (and the prospectus included
therein) and, in the case of such accountants’ letter, with respect to events
subsequent to the date of such financial statements, as are customarily covered
in opinions of issuer’s counsel and in accountants’ letters delivered to
underwriters in underwritten public offerings of securities and such other
matters as the Holders may reasonably request;
 
(xii)  otherwise use commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make available to its
security holders, as soon as reasonably practicable, an earnings statement
covering the period of at least 12 months, but not more than 18 months,
beginning with the first full calendar month after the effective date of such
registration statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 promulgated thereunder;
 
(xiii)  provide promptly to the Holders upon request any document filed by the
Company with the Commission pursuant to the requirements of Section 13 and
Section 15 of the Exchange Act; and
 
(xiv)  use commercially reasonable efforts to cause all Registrable Securities
included in any registration pursuant hereto to be listed on each securities
exchange on which securities of the same class are then listed, or, if not then
listed on any securities exchange, to be eligible for trading in any
over-the-counter market or trading system in which securities of the same class
are then traded.
 
(e)  Indemnification.
 
(i)  The Company will indemnify each of the Holders, as applicable, each of its
officers, directors, members and partners, and each person controlling each of
the Holders, with respect to each registration which has been effected pursuant
to this Section 3, and each underwriter, if any, and each person who controls
any underwriter, against all claims, losses, damages and liabilities (or actions
in respect thereof) arising out of or based on any untrue statement (or alleged
untrue statement) of a material fact contained in any prospectus, offering
circular or other document (including any related registration statement,
notification or the like) incident to any such registration, qualification or
compliance, or based on any omission (or alleged omission) to state therein a
material fact required to be stated therein or necessary to



10



--------------------------------------------------------------------------------

 
make the statements therein not misleading, or any violation by the Company of
the Securities Act or the Exchange Act or any rule or regulation thereunder
applicable to the Company and relating to action or inaction required of the
Company in connection with any such registration, qualification or compliance,
and will reimburse each of the Holders, each of its officers, directors, members
and partners, and each person controlling each of the Holders, each such
underwriter and each person who controls any such underwriter, for any legal and
any other expenses reasonably incurred in connection with investigating and
defending any such claim, loss, damage, liability or action, provided that the
Company will not be liable in any such case to the extent that any such claim,
loss, damage, liability or expense arises out of or is based on any untrue
statement or omission based upon information furnished to the Company by the
Holders or underwriter.
 
(ii)  Each of the Holders will, if Registrable Securities held by it are
included in the securities as to which such registration, qualification or
compliance is being effected, indemnify the Company, each of its directors and
officers and each underwriter, if any, of the Company’s securities covered by
such a registration statement, each person who controls the Company or such
underwriter, each Other Stockholder and each of their officers, directors,
members and partners, and each person controlling such Other Stockholder against
all claims, losses, damages and liabilities (or actions in respect thereof)
arising out of or based on any untrue statement (or alleged untrue statement) of
a material fact contained in any such registration statement, prospectus,
offering circular or other document made by such Holder, or any omission (or
alleged omission) to state therein a material fact required to be stated therein
or necessary to make the statements by such Holder therein not misleading, and
will reimburse the Company and such Other Stockholders, directors, officers,
partners, members, persons, underwriters or control persons for any legal or any
other expenses reasonably incurred in connection with investigating or defending
any such claim, loss, damage, liability or action, in each case to the extent,
but only to the extent, that such untrue statement (or alleged untrue statement)
or omission (or alleged omission) is made in such registration statement,
prospectus, offering circular or other document in reliance upon and in
conformity with information furnished to the Company by such Holder; provided,
however, that the obligations of each of the Holders hereunder and under clause
(vi) below shall be limited to an amount equal to the net proceeds to such
Holder of securities sold as contemplated herein.
 
(iii)  Each party entitled to indemnification under this Section 3(e) (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of any such claim or any
litigation resulting therefrom; provided that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or any litigation resulting
therefrom, shall be approved by the Indemnified Party (whose approval shall not
unreasonably be withheld) and the Indemnified Party may participate in such
defense at such party’s expense (unless the Indemnified Party shall have
reasonably concluded that there may be a conflict of interest between the
Indemnifying Party and the Indemnified Party in such action, in which case the
fees and expenses of one such counsel for all Indemnified Parties shall be at
the expense of the Indemnifying Party), and provided further that the failure of
any Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its obligations under this



11



--------------------------------------------------------------------------------

 
Section 3 unless the Indemnifying Party is materially prejudiced thereby. No
Indemnifying Party, in the defense of any such claim or litigation shall, except
with the consent of each Indemnified Party (which consent shall not be
unreasonably withheld or delayed), consent to entry of any judgment or enter
into any settlement which does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such Indemnified Party of a release from
all liability in respect to such claim or litigation. Each Indemnified Party
shall furnish such information regarding itself or the claim in question as an
Indemnifying Party may reasonably request in writing and as shall be reasonably
required in connection with the defense of such claim and litigation resulting
therefrom.
 
(iv)  If the indemnification provided for in this Section 3(e) is held by a
court of competent jurisdiction to be unavailable to an Indemnified Party with
respect to any loss, liability, claim, damage or expense referred to herein,
then the Indemnifying Party, in lieu of indemnifying such Indemnified Party
hereunder, shall contribute to the amount paid or payable by such Indemnified
Party as a result of such loss, liability, claim, damage or expense in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party on the one hand and of the Indemnified Party on the other in connection
with the statements or omissions which resulted in such loss, liability, claim,
damage or expense, as well as any other relevant equitable considerations. The
relative fault of the Indemnifying Party and of the Indemnified Party shall be
determined by reference to, among other things, whether the untrue (or alleged
untrue) statement of a material fact or the omission (or alleged omission) to
state a material fact relates to information supplied by the Indemnifying Party
or by the Indemnified Party and the parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent such statement or omission.
 
(v)  Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with any underwritten public offering contemplated by this
Agreement are in conflict with the foregoing provisions, the provisions in such
underwriting agreement shall be controlling.
 
(vi)  The foregoing indemnity agreement of the Company and Holders is subject to
the condition that, insofar as they relate to any loss, claim, liability or
damage made in a preliminary prospectus but eliminated or remedied in the
amended prospectus on file with the Commission at the time the registration
statement in question becomes effective or the amended prospectus filed with the
Commission pursuant to Commission Rule 424(b) (the “Final Prospectus”), such
indemnity or contribution agreement shall not inure to the benefit of any
underwriter or Holder (but only if such Holder was required to deliver such
Final Prospectus) if a copy of the Final Prospectus was furnished to the
underwriter and was not furnished to the person asserting the loss, liability,
claim or damage at or prior to the time such action is required by the
Securities Act.
 
(f)  Information by the Holders.    Each of the Holders holding securities
included in any registration shall furnish to the Company such information
regarding such Holder and the distribution proposed by such Holder as the
Company may reasonably request in writing and as



12



--------------------------------------------------------------------------------

shall be reasonably required in connection with any registration, qualification
or compliance referred to in this Section 3.
 
(g)  Holdback Agreement; Postponement.    Notwithstanding the provisions of
Sections 3(a) and (b), if the Board of Directors of the Company determines in
good faith that it is in the best interests of the Company (A) not to disclose
the existence of facts surrounding any proposed or pending acquisition,
disposition, strategic alliance or financing transaction involving the Company
or (B) for any purpose, to suspend the registration rights set forth herein, the
Company may, by notice to the Holders in accordance with Section 6(a), postpone
any registration which is requested pursuant to Section 3(a) for such a period
of time as the Board of Directors may determine or suspend sales under an
effective registration statement covering the sale of Registrable Securities;
provided that such periods of suspension together with any periods of suspension
effected pursuant to Section 3(a)(i)(B)(w) hereof may not exceed 90 days in the
aggregate during any period of 12 consecutive months.
 
(h)  Assignment.    The registration rights set forth in Section 3 hereof may be
assigned, in whole or in part, to any transferee of Registrable Securities who
immediately after such transfer holds at least Four Hundred Fifty Thousand
(450,000) shares of Company Common Stock that are Registrable Securities
hereunder, which transferee shall be considered thereafter to be a Holder and
shall be bound by all obligations and limitations of this Agreement.
 
4.  RULE 144 REPORTING
 
With a view to making available the benefits of certain rules and regulations of
the Commission which may permit the sale of restricted securities to the public
without registration, the Company agrees that it will:
 
(i)  make and keep public information available (as those terms are understood
and defined in Rule 144) at all times;
 
(ii)  use commercially reasonable efforts to file with the Commission in a
timely manner all reports and other documents required of the Company under the
Securities Act and the Exchange Act; and
 
(iii)  so long as there are outstanding any Registrable Securities, furnish to
each Holder, upon request, a written statement by the Company as to its
compliance with the reporting requirements of Rule 144 and of the Securities Act
and the Exchange Act, a copy of the most recent annual or quarterly report of
the Company, and such other reports and documents so filed as such Holder may
reasonably request in availing itself of any rule or regulation of the
Commission allowing such Holder to sell any such securities without
registration.



13



--------------------------------------------------------------------------------

 
5.  INTERPRETATION OF THIS AGREEMENT
 
(a)  Directly or Indirectly.    Where any provision in this Agreement refers to
action to be taken by any Person, or which such Person is prohibited from
taking, such provision shall be applicable whether such action is taken directly
or indirectly by such Person.
 
(b)  Governing Law.    This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.
 
(c)  Section Headings.    The headings of the sections and subsections of this
Agreement are inserted for convenience only and shall not be deemed to
constitute a part thereof.
 
6.  MISCELLANEOUS
 
(a)  Notices.
 
(i)  All communications under this Agreement shall be in writing and shall be
delivered by facsimile or by hand or mailed by overnight courier or by
registered or certified mail, postage prepaid:
 
(A)  if to the Company, to CytRx Corporation, 154 Technology Parkway Suite 200,
Norcross, Georgia 30092, Attention: Chief Executive Officer, (770) 368-0622, or
at such other address as it may have furnished in writing to the Investors;
 
(B)  if to the Investors, at the addresses listed on Schedule I hereto, or at
such other addresses as may have been furnished the Company in writing.
 
(ii)  Any notice so addressed shall be deemed to be given: (A) with respect to
any notice transmitted, delivered or sent by facsimile, the date of actual
receipt (with confirmation of transmission of the electronic receipt deemed
conclusive evidence of such receipt, except where the intended recipient has
promptly notified the other party that the transmission is illegible); (B) if
delivered by hand, on the date of such delivery; (C) if mailed by courier, on
the first business day following the date of such mailing; and (D) if mailed by
registered or certified mail, on the third business day after the date of such
mailing.
 
(b)  Reproduction of Documents.    This Agreement and all documents relating
thereto, including, without limitation, any consents, waivers and modifications
which may hereafter be executed may be reproduced by the Investor by any
photographic, photostatic, microfilm, microcard, miniature photographic or other
similar process and the Investors may destroy any original document so
reproduced. The parties hereto agree and stipulate that any such reproduction
shall be admissible in evidence as the original itself in any judicial or
administrative proceeding (whether or not the original is in existence and
whether or not such reproduction was made by the Investors in the regular course
of business) and that any enlargement, facsimile or further reproduction of such
reproduction shall likewise be admissible in evidence.



14



--------------------------------------------------------------------------------

 
(c)  Successors and Assigns.    Except as expressly contemplated in this
Agreement, this Agreement may not be assigned by any Investor without the prior
written consent of the Company. Subject to the preceding sentence, this
Agreement shall inure to the benefit of and be binding upon the successors and
assigns of each of the parties.
 
(d)  Entire Agreement; Amendment and Waiver.    This Agreement constitutes the
entire understanding of the parties hereto and supersedes all prior
understanding among such parties. This Agreement may be amended, and the
observance of any term of this Agreement may be waived, with (and only with) the
written consent of a majority of Independent Directors of the Company and the
Holders of a majority of the then outstanding Registrable Securities.
“Independent Directors” shall mean the all directors not appointed by Global
Genomics Capital, Inc. as contemplated under the Acquisition Agreement;
provided, however, that if there are no such directors then Independent
Directors shall mean all directors.
 
(e)  Counterparts.    This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which
together shall be considered one and the same agreement.
 
(f)  No Inconsistent Agreements.    Unless the Company receives the prior
written consent of the Holders of a majority of the then outstanding Registrable
Securities, for so long as any Registrable Securities remain outstanding, the
Company will not hereafter enter into any agreement with respect to its
securities which is inconsistent with the rights granted to the Holders of
Registrable Securities in this Agreement.
 
(g)  Remedies.    Each Holder of Registrable Securities, in addition to being
entitled to exercise all rights granted by law, including recovery of damages,
will be entitled to specific performance of its rights under this Agreement. The
Company agrees that monetary damages would not be adequate compensation for any
loss incurred by reason of a breach by it of the provisions of this Agreement
and hereby agrees to waive the defense in any action for specific performance
that a remedy at law would be adequate.
 
(h)  Severability.    In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstances, is held
invalid, illegal or unenforceable in any respect for any reason, the validity,
legality and enforceability of any such provision in every other respect and of
the remaining provisions contained herein shall not be in any way impaired
thereby, it being intended and understood that all of the rights and privileges
of each of the Holders shall be enforceable to the fullest extent permitted by
law.
 
[SIGNATURES ON FOLLOWING PAGES]



15



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above.
 
CYTRX CORPORATION
By:
 

--------------------------------------------------------------------------------

   
Name
Title

 
INVESTORS:
 
(1)
 
(9)
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

Name:                                    
                                                          
 
Name:                                    
                                                        
     
(2)
 
(10)
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

Name:                                    
                                                          
 
Name:                                    
                                                        
     
(3)
 
(11)
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

Name:                                    
                                                          
 
Name:                                    
                                                        
     
(4)
 
(12)
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

Name:                                    
                                                          
 
Name:                                    
                                                        
     
(5)
 
(13)
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

Name:                                    
                                                          
 
Name:                                    
                                                        
     
(6)
 
(14)
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

Name:                                    
                                                          
 
Name:                                    
                                                        
     
(7)
 
(15)
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

Name:                                    
                                                          
 
Name:                                    
                                                        
     
(8)
 
(16)
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

Name:                                    
                                                          
 
Name:                                    
                                                        



1



--------------------------------------------------------------------------------

 
(17)
 
(24)
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

Name:                                    
                                                          
 
Name:                                    
                                                        
     
(18)
 
(25)
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

Name:                                    
                                                          
 
Name:                                    
                                                        
     
(19)
 
(26)
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

Name:                                    
                                                          
 
Name:                                    
                                                        
     
(20)
 
(27)
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

Name:                                    
                                                          
 
Name:                                    
                                                        
     
(21)
 
(28)
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

Name:                                    
                                                          
 
Name:                                    
                                                        
     
(22)
 
(29)
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

Name:                                    
                                                          
 
Name:                                    
                                                        
     
(23)
   
 

--------------------------------------------------------------------------------

   
Name:                                    
                                                          
   



2